          Case 4:20-cv-00089-HSG Document 30 Filed 04/30/20 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA



                                                         CASE No C
                  Plaintiff(s)
 v.                                                      STIPULATION AND [PROPOSED]
                                                         ORDER SELECTING ADR PROCESS


                  Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
      Early Neutral Evaluation (ENE) (ADR L.R. 5)                  Note: Magistrate judges do not conduct
                                                                   mediations under ADR L.R. 6. To request an
      Mediation (ADR L.R. 6)                                       early settlement conference with a Magistrate
      Private ADR (specify process and provider)                   Judge, you must file a Notice of Need for
                                                                   ADR Phone Conference. Do not use this
                                                                   form. See Civil Local Rule 16-8 and ADR
                                                                   L.R. 3-5.

The parties agree to hold the ADR session by:
      the presumptive deadline (90 days from the date of the order referring the case to ADR,
      unless otherwise ordered. )
      other requested deadline:

 Date:
                                                         Attorney for Plaintiff
 Date:
                                                         Attorney for Defendant


   X IT IS SO ORDERED
     IT IS SO ORDERED WITH MODIFICATIONS:



   Date: 4/20/2020
                                                             U.S. DISTRICT/MAGISTRATE JUDGE

 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed
 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
 Order Selecting Private ADR.”
Form ADR-Stip rev. 1-2017
